EXHIBIT 10.24

 

CHANGE IN CONTROL AGREEMENT

 

This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into effective as
of March 1, 2001, by and between RF MICRO DEVICES, INC., a North Carolina
corporation (the “Company”), and SUZANNE B. RUDY (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company; and

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

 

WHEREAS, the Company has determined that the best interests of the Company and
its shareholders will be served by reinforcing and encouraging the continued
dedication of the Executive to his assigned duties without distractions arising
from a potential change in control of the Company; and

 

WHEREAS, this Agreement is intended to remove such distractions and to reinforce
the continued attention and dedication of the Executive to his assigned duties;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

 

1. Term of Agreement. This Agreement shall become effective on the date hereof
and shall continue in effect until the earliest of (a) March 1, 2004, if no
Change in Control has occurred before that date; provided, however, that
commencing on March 1, 2004 and each year thereafter, the term of this Agreement
shall automatically be extended for an additional one year unless, not later
than January 1 of the same year, the Company shall have given notice to the
Executive that it does not wish to extend this Agreement (such three-year
period, as it may be extended as described in Section 1(a) herein, being
referred to as the “Term”); (b) the termination by either party of the
Executive’s employment with the Company for any reason prior to a Change in
Control; or (c) the expiration following a Change in Control of two years and
the fulfillment by the Company and the Executive of all of their obligations
hereunder. Notice by the Company of its intention not to extend the term of this
Agreement and its expiration at the end of the Term shall not constitute
termination of employment and the Executive shall not be entitled to the payment
of benefits under Sections 4 and 5 unless he is otherwise entitled to such
benefits pursuant to the terms herein. Furthermore, nothing in the Section 1
shall cause this Agreement to terminate before both the Company and the
Executive have fulfilled all of their obligations hereunder.



--------------------------------------------------------------------------------

2. Change in Control.

 

(a) No compensation shall be payable under this Agreement unless and until (i)
there has been a Change in Control of the Company while the Executive is still
an employee of the Company and (ii) the Executive’s employment by the Company is
terminated for a reason other than one or more of the circumstances specified in
Section 3(a)(i) through (v).

 

(b) For the purposes of this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred on the first to occur of the following:

 

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, fifty-one percent (51%) or more of the
outstanding Common Stock of the Company;

 

(ii) The date the shareholders of the Company approve a definitive agreement (A)
to merge or consolidate the Company with or into another corporation or other
business entity (for these purposes, each, a “corporation”), in which the
Company is not the continuing or surviving corporation or pursuant to which any
shares of Common Stock of the Company would be converted into cash, securities
or other property of another corporation, other than a merger or consolidation
of the Company in which holders of Common Stock immediately prior to the merger
or consolidation have the same proportionate ownership of Common Stock of the
surviving corporation immediately after the merger as immediately before, or (B)
to sell or otherwise dispose of all or substantially all the assets of the
Company; or

 

(iii) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the 12-month period.

 

For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the Company, a subsidiary of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof, and the term “beneficial owner” shall have the
meaning given the term in Rule 13d-3 under the Exchange Act.

 

3. Termination Following Change in Control.

 

(a) Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the payments provided in Sections 4 and 5 herein upon the
termination of the Executive’s employment with the Company within the
twenty-four (24) month period following a Change in Control, whether such
termination is by the Executive or by the Company, unless such termination is as
a result of (i) the Executive’s death; (ii) the Executive’s Disability (as
defined in

 

2



--------------------------------------------------------------------------------

Section 3(b) below); (iii) the Executive’s Retirement (as defined in Section
3(c) below); (iv) the Executive’s termination of employment by the Company for
Cause (as defined in Section 3(d) below); or (v) the Executive’s decision to
terminate employment other than for Good Reason (as defined in Section 3(e)
below). For the purposes of this Agreement, the twenty-four (24) month period
following a Change in Control shall be referred to as the “Termination Period.”

 

(b) Death or Disability.

 

(i) Disability. In the event that the Executive’s employment terminates because
of Disability, the Company shall have no obligation or liability to the
Executive pursuant to this Agreement by reason of such termination (except as
may be otherwise provided in Section 4(d) herein) and this Agreement shall
terminate upon the Executive’s termination of employment due to Disability;
provided, however, that the Executive’s termination of employment due to
Disability shall be effective only at the end of thirty (30) days following the
delivery of written notice by the Company to the Executive of such termination
due to Disability and only if Executive fails to return to the full-time
performance of duties by the end of such 30-day notice period. For the purposes
of this Agreement, “Disability” shall mean a physical or mental illness or
injury that prevents the Executive from performing the essential functions of
his duties (as they existed immediately before the illness or injury) on a
full-time basis for a period of at least six (6) consecutive months. The Board
of Directors of the Company (the “Board”) shall have sole authority to determine
if a Disability exists.

 

(ii) Death. This Agreement shall terminate immediately in the event of the death
of the Executive occurring at any time during the Term hereof, and in such event
the Company shall have no obligation or liability to the Executive or his legal
representatives by reason of such termination (except as may be otherwise
provided in Section 4(d) herein).

 

(c) Retirement. In the event that the Executive’s employment terminates due to
his Retirement, the Company shall have no obligation or liability to the
Executive pursuant to this Agreement upon such termination (except as otherwise
provided in Section 4(d) herein), and the Agreement shall terminate upon the
Executive’s termination of employment due to such Retirement. “Retirement” as
used in this Agreement shall mean the earlier to occur of (A) the Executive’s
normal retirement date under the Company’s tax-qualified retirement plan or any
successor plan thereto applicable to the Executive or (B) the Executive’s
retirement date under a contract, if any, between the Executive and the Company
providing for his retirement from the employment of the Company or an affiliate
(as defined in Section 11(a) herein) on a date other than such normal retirement
date.

 

(d) Cause.

 

(i) If the Executive’s employment with the Company is terminated for Cause, the
Company shall have no obligation or liability to the Executive under this
Agreement (except as may be otherwise provided in Section 4(d) herein), and this
Agreement shall terminate upon the Executive’s termination of employment for
Cause.

 

3



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Cause” shall be determined solely by the
Board in the exercise of good faith and reasonable judgment, and shall mean the
occurrence of any one or more of the following:

 

(A) The continued failure of the Executive to perform his duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such failure after the Executive has
received a Notice of Termination without Cause by the Company or has delivered a
Notice of Termination for Good Reason to the Company) which has not been
corrected within thirty (30) days after a written demand for performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive’s duties;

 

(B) The Executive’s engaging in conduct that damages or prejudices the Company
or any affiliate or engaging in conduct or activities damaging to the property,
business or reputation of the Company or any affiliate, including but not
limited to breaching Company policies including those related to equal
employment opportunity and unlawful harassment;

 

(C) The conviction of the Executive of, or a plea by the Executive of nolo
contendere to, a felony, or any misdemeanor that involves moral turpitude;

 

(D) The Executive’s engaging in any act of fraud, theft, misappropriation,
embezzlement or dishonesty to the material detriment of the Company;

 

(E) Any diversion by the Executive of a material business opportunity from the
Company without written Board consent;

 

(F) Any breach by the Executive of a material term of the Agreement (including
but not limited to the Executive’s breach of any covenant contained in Section 9
herein); or

 

(G) The Executive’s continued substance abuse, as determined by the Board after
written notice from the Board and a reasonable opportunity to undergo
appropriate treatment for a reasonable period.

 

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company. Cause shall not exist unless and until the Company has delivered to the
Executive

 

4



--------------------------------------------------------------------------------

a copy of a resolution duly adopted by the majority of the Board (excluding the
Executive if the Executive is a Board member) at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in any one or more of clauses (A) through (G) herein has occurred and specifying
the particulars thereof in detail.

 

(e) Good Reason. The Executive may terminate his employment for Good Reason at
any time after a Change of Control during the Termination Period. For purposes
of this Agreement, “Good Reason” shall mean any of the following:

 

(i) A material reduction by the Company without the Executive’s written consent
in the Executive’s basic duties and responsibilities;

 

(ii) Any material reduction by the Company without the Executive’s written
consent of the Executive’s base salary as in effect on the date hereof (or as
the same may be adjusted with Executive’s written consent from time to time
during the Term), other than a reduction which is part of a salary reduction
plan applicable to all officers or all employees of the Company, as the case may
be (and not the Executive singly);

 

(iii) Any failure by the Company to continue the Executive’s ability to
participate in any plan or arrangement, including, without limitation, any life
insurance, accident, disability or health insurance plan, thrift plan, pension
plan, retirement plan, profit-sharing plan, or any other qualified or
non-qualified employee benefit plan, bonus plan, incentive plan, stock option,
restricted stock, stock purchase or other stock-based plan, and all other
similar plans or arrangements which are from time to time made generally
available to officers of the Company and in which the Executive participates,
unless there are substituted therefore plans or arrangements providing the
Executive with essentially equivalent and no less favorable benefits, or any
action or inaction by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under any such
plan or successor plan or deprive the Executive of any material fringe benefit
enjoyed by the Executive; provided, however, that (A) a reduction in the
Executive’s incentive or bonus plan payments due to the failure to attain
certain performance-based objectives or (B) a reduction in the Executive’s
benefits due to the Company’s decision to discontinue the availability of any
plan or arrangement to all officers or all employees, as the case may be (and
not the Executive singly), shall not be deemed to constitute “Good Reason” under
this Section 3(e)(iii);

 

(iv) A relocation of the Company’s principal executive offices to a location in
excess of 30 miles from Greensboro, North Carolina, or the Executive’s
relocation to any place other than the location at which the Executive performed
the Executive’s duties prior to a Change in Control of the Company, except for
(A) required travel by the Executive on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations during
the 12 months immediately preceding a Change of Control of the Company or (B) a
relocation with the Executive’s express written consent;

 

5



--------------------------------------------------------------------------------

(v) Any material reduction in the number of paid vacation days to which the
Executive is entitled at the time of a Change of Control of the Company (other
than a reduction with the Executive’s written consent);

 

(vi) Any failure by the Company without the Executive’s written consent to
obtain the express assumption of this Agreement by any successor or assignee of
the Company (and parent corporation of such successor or assignee, if
applicable) as provided in Section 11(a) herein.

 

(f) Notice of Termination. Any termination of the Executive’s employment (i) by
the Company due to Disability, Retirement or for Cause or (ii) by the Executive
for Good Reason shall be communicated by a Notice of Termination. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated. For purposes of this Agreement, no such purported
termination by the Company or the Executive shall be effective without such
Notice of Termination.

 

(g) Date of Termination. “Date of Termination” shall mean (i) if the Executive
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period); (ii) if the Executive is terminated by the Company for any other
reason, the date on which a Notice of Termination is given (or such later date
as is specified in such notice); or (iii) if the Executive terminates for Good
Reason, the date on which a Notice of Termination is given (or such later date
as is specified in such notice).

 

4. Payment of Compensation upon Termination of Employment. If, during the
Termination Period, the employment of the Executive shall terminate pursuant to
a “Qualifying Termination” (as defined herein), then the Company shall provide
to the Executive the payments described in this Section 4 and, if applicable,
Section 5. For the purposes of the Agreement, a “Qualifying Termination” means
(i) the Company’s termination of the Executive’s employment other than because
of death, Disability, Retirement or Cause, as provided in Sections 3(b), 3(c)
and 3(d) herein, or (ii) the Executive’s termination of his employment for Good
Reason pursuant to Section 3(e) herein.

 

(a) Cash Payments. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, then the Company
shall provide to the Executive the following cash payments:

 

(i) Within thirty (30) days following the Date of Termination (or such earlier
date, if any, as may be required under applicable wage payment laws), a lump-sum
cash amount equal to the sum of (A) the Executive’s base salary through the Date
of Termination and any bonus amounts which have been earned

 

6



--------------------------------------------------------------------------------

or become payable, to the extent not theretofore paid or deferred, (B) a pro
rata portion of the Executive’s annual bonus for the fiscal year in which the
Executive’s Date of Termination occurs in an amount at least equal to (1) the
Executive’s Bonus Amount, multiplied by (2) a fraction, the numerator of which
is the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is three hundred
sixty-five (365), and reduced by (3) any amounts paid from the Company’s
incentive plan for the fiscal year in which the Executive’s Date of Termination
occurs and (C) any accrued vacation pay, to the extent not theretofore paid;
plus

 

(ii) A severance benefit equal to the sum of (i) one (1) times the Executive’s
highest annual rate of base salary during the 12-month period immediately prior
to Executive’s Date of Termination, plus (ii) one (1) times the Executive’s
Bonus Amount. The severance benefits provided for pursuant to this Section
4(a)(ii) shall be paid in periodic installments over the Compensation Period (as
defined herein) in accordance with the normal payroll practices of the Company.
For the purposes of Section 4(a) herein, “Bonus Amount” shall mean the average
annual incentive bonus earned by the Executive under any incentive bonus plan or
plans of the Company (or its affiliates) during the last three (3) completed
fiscal years of the Company immediately preceding the Executive’s Date of
Termination (or such shorter period that the Executive has been employed by the
Company). The one (1) -year period following the Qualifying Termination of an
Executive and during which the benefits provided pursuant to Section 4(a)(ii)
and Section 4(b) shall be provided is referred to herein as the “Compensation
Period.”

 

(b) Continued Coverage. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, the Company
shall continue to provide, during the Compensation Period, the Executive (and
the Executive’s dependents, if applicable) with the same level of medical,
dental, vision, accident, disability and life insurance benefits upon
substantially the same terms and conditions (including contributions required by
the Executive for such benefits) as existed immediately prior to the Executive’s
Date of Termination; provided, however, that if the Company is unable to provide
any of these benefits under its benefit plans in effect during the Compensation
Period, the Company shall pay to the Executive an amount sufficient to enable
the Executive to procure comparable benefits on his own. Notwithstanding the
foregoing, in the event the Executive becomes reemployed with another employer
and becomes eligible to receive welfare benefits from such employer, the welfare
benefits described herein shall be secondary to such benefits during the period
of the Executive’s eligibility, but only to the extent that the Company
reimburses the Executive for any increased cost and provides any additional
benefits necessary to give the Executive the benefits provided hereunder. The
Executive’s accrued benefits as of the Date of Termination under the Company’s
employee benefit plans shall be paid to the Executive in accordance with the
terms of such plans. In addition, if, during the Termination Period, the
employment of the Executive shall terminate pursuant to a Qualifying
Termination, the Company shall provide the Executive with one (1) additional
year of service credit under all non-qualified retirement plans and excess
benefit plans in which the Executive participated as of his Date of Termination.

 

7



--------------------------------------------------------------------------------

(c) Stock Awards. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, then the
following shall apply with respect to any stock-based awards granted by the
Company.

 

(i) Stock Options and Stock Appreciation Rights. All Company stock options,
stock appreciation rights or similar stock-based awards held by the Executive
will be accelerated and exercisable in full as of the Date of Termination,
without regard to the exercisability or vesting of such awards prior to the Date
of Termination.

 

(ii) Restricted Stock. All restrictions on any restricted stock, performance
stock or similar stock-based awards granted by the Company, including without
limitation any vesting or performance criteria, held by the Executive as of the
Date of Termination shall be removed and such awards shall be deemed vested and
earned in full.

 

(d) Payments Due to Termination Other than Qualifying Termination. If, during
the Termination Period, the Executive shall terminate other than by reason of a
Qualifying Termination, then the Company shall pay to Executive within thirty
(30) days following the Date of Termination (or such earlier date, if any, as
may be required under applicable wage payment laws) a lump-sum cash amount equal
to the sum of (i) Executive’s base salary through the Date of Termination and
any bonus amounts which have become payable, to the extent not theretofore paid
or deferred, and (ii) any accrued vacation pay, to the extent not theretofore
paid. The Company may make such additional payments, and provide such additional
benefits, to Executive as the Company and Executive may agree in writing. The
Executive’s accrued benefits as of the Date of Termination under the Company’s
employee benefit plans shall be paid to Executive in accordance with the terms
of such plans.

 

5. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
5) (the “Payments”) would be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Company shall pay to the
Executive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any Excise Tax) imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (i) the Excise Tax imposed upon the Payments and
(ii) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal

 

8



--------------------------------------------------------------------------------

income taxation for the calendar year in which the Gross-Up Payment is to be
made, (ii) pay applicable state and local income taxes at the highest marginal
rate of taxation for the calendar year in which the Gross-Up Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes and (iii) have otherwise
allowable deductions for federal income tax purposes at least equal to the
Gross-Up Payment. Notwithstanding the foregoing provisions of this Section 5(a),
if it shall be determined that the Executive is entitled to a Gross-Up Payment,
but that the Payments would not be subject to the Excise Tax if the Payments
were reduced by an amount that is less than 5% of the portion of the Payments
that would be treated as “parachute payments” under Section 280G of the Code,
then the amounts payable to the Executive under this Agreement shall be reduced
(but not below zero) to the maximum amount that could be paid to Executive
without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up
Payment shall be made to the Executive. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section 4(a)(ii), unless an alternative method of reduction is elected by the
Executive. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

 

(b) Subject to the provisions of Section 5(a), all determinations required to be
made under this Section 5, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment, the reduction of the Payments to
the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within forty-five (45) business days of the
receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
the Company and the Executive may agree to appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company
and the Company shall enter into any agreement requested by the Accounting Firm
in connection with the performance of the services hereunder. The Gross-Up
Payment under this Section 5 with respect to any Payments shall be made no later
than thirty (30) days following such Payment. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written opinion to such effect, and to the effect that failure to report
the Excise Tax, if any, on the Executive’s applicable federal income tax return
will not result in the imposition of a negligence or similar penalty. In the
event the Accounting Firm determines that the Payments shall be reduced to the
Safe Harbor Cap, it shall furnish the Executive with a written opinion to such
effect. The Determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event that the Executive thereafter is required to
make payment of any Excise Tax or additional Excise Tax, the Accounting Firm
shall

 

9



--------------------------------------------------------------------------------

determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive. In the event the amount of the Gross-Up Payment exceeds
the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by the Executive (to the extent
he has received a refund if the applicable Excise Tax has been paid to the
Internal Revenue Service) to or for the benefit of the Company. The Executive
shall cooperate, to the extent his expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

 

6. Withholding. The Company shall withhold from any amount payable to the
Executive (or to his beneficiary or estate or any other person) hereunder all
federal, state, local or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law, rule or regulation.

 

7. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to entitle Executive to continued employment with the Company or any of its
affiliates, and if Executive’s employment with the Company or an affiliate shall
terminate prior to a Change in Control, Executive shall have no further rights
under this Agreement (except as otherwise provided hereunder); provided,
however, that, notwithstanding the foregoing, any termination of Executive’s
employment during the Termination Period shall be subject to the provisions of
this Agreement.

 

8. Offset; No Obligation to Mitigate Damages.

 

(a) Offset. The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be subject
to, and may be reduced by the amount related to, any right of set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive.

 

(b) No Obligation to Mitigate. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment (except as otherwise provided in Section 4(b) with respect to the
payment of welfare plan benefits).

 

9. Confidentiality; Competition; Solicitation.

 

(a) Covenants of Executive. The Company and the Executive recognize that the
Executive’s services are special and unique and that the provisions herein for
compensation under Section 4 and Section 5 are partly in consideration of and
conditioned upon the Executive’s compliance with the covenants contained in this
Section 9. Accordingly, during the Term of the Agreement and until the end of
the Compensation Period (as defined in Section 4(a)(ii) herein), the Executive
shall be subject to the covenants contained in Sections 9(b), 9(c) and 9(d)
herein.

 

10



--------------------------------------------------------------------------------

(b) Confidentiality. During the Compensation Period, (i) the Executive covenants
and agrees that he shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliates and their respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company or any of its affiliates and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement); and (ii) the Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.

 

(c) Solicitation. During the Compensation Period, the Executive covenants and
agrees that he shall not directly or indirectly disrupt, damage or interfere
with the operation or business of the Company by soliciting or recruiting the
employees of the Company or an affiliate to work for Executive or other persons
or entities.

 

(d) Non-Competition. During the Compensation Period, the Executive covenants and
agrees that he shall not render services for any organization or engage directly
or indirectly in any business that, in the opinion of the Company, competes with
or is in conflict with the interests of the Company in the Noncompetition Area.
For purposes of this Section 9(d), the “Noncompetition Area” shall mean the
following geographic area:

 

(i) The Noncompetition Area shall mean any area within or without the United
States in which the Company or an affiliate has operations, including but not
limited to any area within a 30-mile radius of any of the following: Guilford
County, North Carolina; Boston, Massachusetts; Cedar Rapids, Iowa; Scotts
Valley, California; Phoenix, Arizona; Reading, United Kingdom; Copenhagen,
Denmark; Pandrup, Denmark; Oulu, Finland; and Taiwan, ROC.

 

(ii) In the event the preceding paragraph shall be determined by judicial action
to define too broad a territory to be enforceable, the Noncompetition Area shall
mean any area within a 30-mile radius of any of the following: Guilford County,
North Carolina; Boston, Massachusetts; Cedar Rapids, Iowa; Scotts Valley,
California; and Phoenix, Arizona.

 

(iii) In the event that the two preceding paragraphs shall be determined by
judicial action to define too broad a territory to be enforceable, the
Noncompetition Area shall mean any area within a 30-mile radius of Guilford
County, North Carolina.

 

(e) Enforceability. If any of the restrictions contained in this Section 9 shall
be deemed to be unenforceable by reason of the extent, duration, geographical
scope or other provisions thereof, then the parties hereto contemplate that the
court shall reduce such extent, duration, geographical scope or other provision
hereof and enforce this Section 9 in its reduced form for all purposes in the
manner contemplated thereby.

 

(f) Failure to Comply. The Executive acknowledges that the covenants included in
Section 9 of this Agreement are crucial to the success of the Company and that
violation of the covenants would immeasurably damage the Company and/or its
affiliates. In the event that the Executive shall fail to comply with any
provision of this Section 9, and the failure

 

11



--------------------------------------------------------------------------------

shall continue for ten (10) days following delivery of notice by the Company to
the Executive, all rights of the Executive and any person claiming under or
through him to the payments or benefits described in this Agreement shall
thereupon terminate, and no person shall be entitled thereafter to receive any
payments or benefits hereunder. In addition to the foregoing, in the event of a
breach by the Executive of the provisions of this Section 9, the Company shall
have and may exercise any and all other rights and remedies available to the
Company at law or otherwise, including but not limited to obtaining an
injunction from a court of competent jurisdiction enjoining and restraining the
Executive from committing a violation, and the Executive hereby consents to the
issuance of an injunction. The provisions of this Section 9(f) shall control in
the event that the Executive fails to comply with any covenant or term contained
in Section 9 herein, notwithstanding the terms of Section 17 herein.

 

10. Nonalienability. No right of or amount payable to the Executive under this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, hypothecation, encumbrance, charge, execution,
attachment, levy or similar process or to setoff against any obligations or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this Section 10 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, as beneficiary to
receive amounts payable to him under this Agreement in the event that he should
die before receiving them.

 

11. Successors and Assigns.

 

(a) The Company. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor or assignee to its business and/or assets as
aforesaid which assumes the obligations of the Company under this Agreement or
which otherwise becomes bound by all of the terms and provisions of this
Agreement by operation of law. If at any time during the term of this Agreement
the Executive is employed by an affiliate (as defined herein) of the Company,
such indirect employment of the Executive by the Company shall not excuse the
Company from performing its obligations under this Agreement as if the Executive
were directly employed by the Company, and the Company agrees that it shall pay
or shall cause such employer to pay any amounts owed to the Executive pursuant
to Section 4 and Section 5 hereof, notwithstanding any such indirect employment
relationship. For the purposes of this Agreement, an “affiliate” of the Company
shall mean a corporation or other entity a majority of the voting securities of
which is beneficially owned by the Company, or any other corporation or other
entity controlling, controlled by, or under common control with the Company.

 

(b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s beneficiary (in accordance with
Section 10 herein) or, if there be no such beneficiary, to the Executive’s
estate.

 

12. Waiver; Governing Law. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
conflict of laws provisions of any state.

 

12



--------------------------------------------------------------------------------

13. Entire Agreement; Amendment. This Agreement contains all of the terms agreed
upon between the Executive and the Company with respect to the subject matter
hereof and replaces and supersedes all prior understandings and agreements
between the Executive and the Company with respect to the matters contemplated
in the Agreement (except for any understandings or agreements reflected in a
separate non-competition, confidentiality, invention or other similar agreement
or agreements between the Company and the Executive). The Executive and the
Company agree that no term, provision or condition of this Agreement shall be
held to be altered, amended, changed or waived in any respect except as
evidenced by written agreement of the Executive and the Company.

 

14. Reasonable and Necessary Restrictions. The Executive acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the provisions of Section 9 herein, are reasonable,
fair and equitable in scope, terms and duration, are necessary to protect the
legitimate business interests of the Company, and are a material inducement to
the Company to enter into this Agreement. The Executive covenants that he or she
will not challenge the enforceability of this Agreement nor will he or she raise
any equitable defense to its enforcement.

 

15. No Trust Fund; Unfunded Obligation. The obligation of the Company to make
payments hereunder shall constitute an unsecured liability of the Company to the
Executive. The Company shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Executive shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Agreement shall create or be construed as creating a trust of
any kind or any other fiduciary relationship between or among the Company, the
Executive, or any other person. To the extent that any person acquires a right
to receive payment from the Company, such right shall be no greater than the
right of an unsecured creditor of the Company.

 

16. Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered, one business day after being sent
for overnight delivery by a nationally recognized overnight courier or three
business days after being mailed by United States registered mail,
return-receipt requested, postage-prepaid, addressed as follows:

 

If to the Company:

 

RF Micro Devices, Inc.

7628 Thorndike Road

Greensboro, North Carolina 27409-9421

Attention: Chief Financial Officer

 

13



--------------------------------------------------------------------------------

If to the Executive:

 

RF Micro Devices, Inc.

7628 Thorndike Road

Greensboro, North Carolina 27409-9421

 

or such other address as either party have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

17. Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement (except for any dispute or controversy arising under or in connection
with Section 9), the matter shall be determined by arbitration, which shall take
place in Guilford County, North Carolina, under the rules of the American
Arbitration Association; and a judgment upon such award may be entered in any
court having jurisdiction thereof. Any decision or award of such arbitrator
shall be final and binding upon the parties. The parties hereby consent to the
jurisdiction of such arbitrator and of any court having jurisdiction to enter
judgment upon and enforce any action taken by such arbitrator. The Company shall
pay all reasonable legal fees and expenses that the Executive may incur as a
result of the Company’s contesting the validity, enforceability or the
Executive’s interpretation of, or determinations under, this Agreement.

 

18. Severability. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall not
affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

20. Captions; Gender. The headings and captions contained in the Agreement are
intended for convenience of reference only and have no substantive significance.
References to the masculine gender shall include references to the feminine
gender, and vice versa.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

RF MICRO DEVICES, INC. By:  

/s/ David A. Norbury

--------------------------------------------------------------------------------

Printed Name:   David A. Norbury Title:   President and Chief Executive Officer

 

ATTEST:

/s/ William A. Priddy

--------------------------------------------------------------------------------

Assistant Secretary [Corporate Seal]

 

EXECUTIVE

/s/ Suzanne B. Rudy

--------------------------------------------------------------------------------

Printed Name: Suzanne B. Rudy

 

15